DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2018, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
receiving a transaction-data for a transaction that occurs in a particular time-interval;
comparing a set of parameters from the transaction-data with a performance profile associated with the particular time-interval;
based on determining that the transaction is a deviant transaction, forwarding the transaction-data to a first data collector; and
based on determining that the transaction is a conventional transaction, forwarding the transaction-data to a second data collector.” as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses observation and evaluation of a transaction-data to determine if it is deviant transaction or conventional transaction, than store the transaction-data to either a deviant transaction data collector OR a conventional transaction data collector. This process can be done by, for example, by a person while reviewing transactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element – using one or more processing devices to perform the method/steps.   The “processing device” or “medium” or “system” in steps i.e., as a generic processor performing a generic computer function of comparing parameters and making determinations based on such parameters) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processing devices to perform the method/steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, wherein the first data collector stores the transaction-data to a first data storage,  as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses observation and evaluation a transaction-data to determine if it is deviant transaction or conventional transaction, than store the transaction-data to either a deviant transaction data storage 

Regarding claim 3, wherein the second data collector stores a subset of the transaction-data to a second data storage,  as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses observation and evaluation a transaction-data to determine if it is deviant transaction or conventional transaction, than store the transaction-data to either a deviant transaction data storage OR a conventional transaction data storage. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 4, generating the performance profile associated with the particular time-interval based on a performance profile associated with a time-interval from the same day as the particular time-interval, as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental 

Regarding claim 5, generating the performance profile associated with the particular time-interval based on a performance profile associated with the particular time-interval from a prior day, as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses observation and evaluation of the performance profile associated with the particular time-interval such same day or prior day. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 
wherein generating the performance profile associated with the particular time-interval is further based on a performance profile associated with a time-interval from the same day as the particular time-interval, as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses observation and evaluation of the performance profile associated with the particular time-interval such same day or prior day. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 7, wherein the performance profile for the particular time-interval is determined as:

    PNG
    media_image1.png
    145
    600
    media_image1.png
    Greyscale
, as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer 


Claims 8-20 are rejected under the same rationale as claims 1-7.

Claims 15-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the term “computer readable storage medium” can be directed to a transitory signal, carrier wave, or similar embodiment capable of storing information.
Regarding Claim 15, the scope of the recited “a computer readable storage medium” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the “a computer readable storage medium” to non-transitory forms. Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. See MPEP 2106.03,I [R-08.2017]. The claim in using the term “a computer readable storage medium”, the Spec does not appear to limit “a computer readable storage medium” to non-transitory only embodiments. While examples are provided in paragraphs [0095-0097] they are just examples and do not limit to non-transitory only embodiments.

All the dependent claims that dependence on claim 15 are rejected based on the dependency.   

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al., U.S. Pub No: US 20080306711 A1 (Hereinafter “Bansal”) in view of Giacco et al., U.S. Pub No: US 20080183618 A1 (Hereinafter “Giacco”).

 A computer-implemented method comprising:
receiving a transaction-data for a transaction that occurs in a particular time-interval (see for example paragraph [0009, 0033], wherein receiving the data about the set of transactions from the one or more agents and developing time series data for each of the systems based on execution times of components associated with each system during the set of transactions);
comparing a set of parameters from the transaction-data with a performance profile associated with the particular time-interval (see for example paragraph [0046, 0054, 0067, 0070], wherein Time series analytical techniques can be used on this data to determine if a component of a transaction performs abnormally);
based on determining that the transaction is a deviant transaction, forwarding the transaction-data to a data collector (see for example paragraph [0077] and fig.10, wherein the figure shows that abnormal transaction (transaction deviant) can be stored/collated (transaction exceed threshold considered to be for example deviant transaction)); and
based on determining that the transaction is a conventional transaction, forwarding the transaction-data to a data collector (see for example paragraph [0077] and fig.10, wherein the figure shows that normal transaction (transaction conventional) can be stored/collated (transaction does not exceed threshold considered to be for example conventional transaction)).
Bansal fails to explicitly disclose that forwarding the transaction-data to a first data collector; 
to a second data collector.
Giacco discloses forwarding the transaction-data to a first data collector (see paragraph [0121-0122] and fig.3, wherein in step 312, transaction can be stored in data set 314 (The suspect transaction dataset) (first data collector) or information may be passed to an updater 360 which updates databases and rules (second data collector)); 
forwarding the transaction-data to a second data collector  (see paragraph [0121-0122] and fig.3, wherein in step 312, transaction can be stored in data set 314 (The suspect transaction dataset) (first data collector) or information may be passed to an updater 360 which updates databases and rules (second data collector)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Bansal to multiple data collector, as taught by Giacco, because this will help the system, for example, to prevent those prohibited transactions from occurring (Giacco; paragraphs [0003]).
 

Regarding claim 2, the combination of Bansal and Giacco further disclose wherein the first data collector stores the transaction-data to a first data storage (Giacco, see paragraph [0121-0122] and fig.3, wherein in step 312, transaction can be stored in data set 314 (The suspect transaction dataset) (first data collector) or information may be passed to an updater 360 which updates databases and rules (second data collector)).

 wherein the second data collector stores a subset of the transaction-data to a second data storage (Giacco, see paragraph [0121-0122] and fig.3, wherein in step 312, transaction can be stored in data set 314 (The suspect transaction dataset) (first data collector) or information may be passed to an updater 360 which updates databases and rules (second data collector)).

Regarding claim 4, the combination of Bansal and Giacco further disclose further comprising generating the performance profile associated with the particular time-interval based on a performance profile associated with a time-interval from the same day as the particular time-interval (see Bansal paragraph [0053], wherein timestamp for transaction can be used. Based on the broadest reasonable interpretation timestamp can be from same day OR prior day).

Regarding claim 5, the combination of Bansal and Giacco further disclose generating the performance profile associated with the particular time-interval based on a performance profile associated with the particular time-interval from a prior day (see Bansal paragraph [0053], wherein timestamp for transaction can be used. Based on the broadest reasonable interpretation timestamp can be from same day OR prior day).

Regarding claim 6, the combination of Bansal and Giacco further disclose wherein generating the performance profile associated with the particular time-interval is further based on a performance profile associated with a time-interval from the same day as the particular time-interval (see Bansal paragraph [0053], wherein timestamp for transaction can be used. Based on the broadest reasonable interpretation timestamp can be from same day OR prior day).


Claims 8-13 are rejected under the same rationale as claims 1-6.

Claims 15-19 are rejected under the same rationale as claims 1-3 and 5-6. Regarding claim 15, the combination of Bansal and Giacco further disclose A computer program product comprising a computer readable storage medium having stored thereon program instructions executable by one or more processing devices to perform a method comprising (see Bansal paragraph [0010])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165